UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-6827



FRANK M. NEFF,

                 Plaintiff - Appellant,

          v.


JOE SEACRIST,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-0891-RDB)


Submitted:   August 21, 2008                 Decided:   August 27, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank M. Neff, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Frank    M.   Neff    appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Neff v. Seacrist, No. 1:08-cv-0891-RDB (D. Md.

April 14, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     2